Per Curiam:
The order appealed from should be modified by granting the motion to the extent of requiring the plaintiff to state separately the cause of action upon each bond sued upon in the first cause of action as stated in the complaint, and also to state separately the causes of action upon the guaranties specified in the second cause of action as stated in the complaint; and as so modified affirmed, without costs. Present— Clarke, P. J., McLaughlin, Laughlin, Smith and Page, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.